Citation Nr: 1623595	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a chronic headache disorder. 

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2002 to August 2005 and March 2008 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 
The issues of entitlement to service connection for a migraine disorder, a left knee disorder, and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A current low back disorder is not shown.


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015). VA provided adequate notice in a letter sent to the Veteran in March 2007.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting a claimant in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained all available service and VA treatment records. 

VA did not provide an examination with regard to the Veteran's claim of entitlement to service connection for a back disability. The Board concludes that VA has no duty to provide an examination for this claim. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

In this case, there is no competent evidence to suggest the Veteran has had an in-service injury or disorder of the back, nor does it show a low back disability or persistent/recurrent symptoms related to the back during the course of the claim, or contemporary to the pendency of the claim and appeal. Therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to the claimed disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1381 (Fed. Cir. 2002).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted). Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are negative for any complaints of symptoms, treatment, or diagnoses of a back disorder.  On her November 2007 re-enlistment examination, the Veteran denied recurrent back pain or any back problem.  Post-service treatment records also show no evidence of a low back disorder or complaints.  

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability. In the absence of a proof of present disability there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal. Service connection may be established even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the Board finds that the record does not contain a competent lay or medical diagnosis for a back disability.  Although the Veteran contended in her 2007 claim that she incurred a back disorder in service in 2004, the record also does not contain evidence of such an incurrence, nor does it show persistent or recurrent symptoms related to any back disability, or a diagnosis of a back disability. Therefore, the appeal must be denied.

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In the present case, the Veteran has not reported a contemporaneous medical diagnosis, nor has she described any symptoms that could be later diagnosed by a medical professional. Moreover, she is not competent to identify a specific back disability, as such a diagnosis requires clinical testing and medical training and knowledge which she does not possess. Accordingly, to the extent that her submission of the claim can be construed as a lay assertion of a diagnosis of a back condition, such an assertion is not competent.   Therefore, without evidence of a current diagnosis, the Veteran's claim of service connection for a back disorder is denied.  


ORDER

Service connection for a low back disorder is denied.  



REMAND

Remand is necessary to obtain clarifying opinions with regard to the claims of entitlement to service connection for migraines and a left knee disability.

Regarding the Veteran's migraine disorder, the Veteran underwent a VA examination in February 2015.  The examiner noted a diagnosis of migraines, including migraine variants.  The Veteran states that her headaches began in 2004 and described them as throbbing, unilateral, starting in the frontal or behind one eye and radiated to the back of temple.  There was associated nausea, photophobia, and lightheadedness.  The Veteran was pregnant at the time of the examination and she noted that the frequency of her headaches had increased since her pregnancy.

The examiner opined that her current migraine disorder is not incurred in or otherwise related to service.  As a rationale, the examiner stated that "the veteran has migraine headaches now. Her headaches in service appear to be due to rhinitis and sinusitis and not migrainous in nature. Review of her records show the migraines started after her first enlistment."  

The examiner also opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  As a rationale, the examiner stated: "review of the veteran's medical records do not show permanent worsening of her headaches, specifically her recent post service medical records do not show complaints of migraines. Certain migraine sufferers have temporary worsening of their headaches during pregnancy due to hormonal influences as well as the inability to take medications, especially abortive medications such as triptans due to fetal concerns. This represents a transient worsening rather than a permanent aggravation of the migraines."

The Board finds that a clarifying opinion is necessary.  The Board finds that the Veteran's migraine disorder clearly and unmistakable pre-existed her second period of service.  However, a review of the October 2008 and December 2008 service treatment records showing complaints of headaches also show no sinus pain or tenderness and no rhinitis.  Therefore, clarification is necessary for the examiner to explain the basis of his opinion.  

Additionally, as the examiner related the Veteran's current increase in symptoms to her pregnancy rather than a permanent increase in her migraine disorder, a VA examination is necessary post-pregnancy to determine whether the increase in her symptoms is permanent.

Regarding the Veteran's left knee disorder, service treatment records show the Veteran's first period of service was negative for complaints regarding the left knee.  Post service treatment records showed complaints of left knee pain beginning in December 2006 and continuing through May 2007.  The Veteran was again on active duty from March 2008 through January 2010.  A treatment record dated in July 2008 showed a complaint of bilateral knee pain and a diagnosis of patellofemoral pain syndrome.

The Veteran underwent a VA examination in February 2015.  The examiner noted that the Veteran had a history of chronic bilateral knee pain.  She reported that the symptoms started in 2002 during boot camp.  The examiner noted evidence of internal derangement of the left knee and found that the physical examination and history is suggestive of patellofemoral syndrome; however the examiner was unable to perform x-rays because the Veteran was pregnant.  
  
The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  As a rationale, the examiner stated that "There is no objective clinical evidence that her patellofemoral syndrome has worsened by active duty service based on review of her recent post service medical records. It appears that she [had] acute and transient worsening of the condition in service rather than a permanent aggravation."

The Board finds that this examination is inadequate.  The examiner was unable to perform radiologic studies due to the Veteran's pregnancy; therefore, the extent of the severity of the Veteran's knee disorder could not be assessed and the examination is inadequate.  Therefore, remand is necessary to afford the Veteran a VA examination once she is able to undergo radiologic testing.  

Regarding the Veteran's left ankle disorder, remand is necessary to afford the Veteran a VA examination.  A VA examination was conducted of the bilateral ankles; however, the examiner only provided an opinion regarding the right ankle.  When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes. See Barr, supra.  Therefore, remand is necessary to obtain an opinion on whether the Veteran has a left ankle disorder that is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and relevant private treatment records.  

2. Return the claims file to the examiner who conducted the February 2015 VA examinations.  If that examiner is unavailable, the AOJ shall schedule the Veteran for appropriate VA examination. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

Regarding the Veteran's migraine disorder, the examiner should identify the service treatment records, if any, that indicate that the Veteran's in-service headaches were associated with rhinitis and/or sinusitis.  The examiner must also opine as to whether there is clear and unmistakable evidence that the Veteran's migraine disorder has not increased in severity during or due to her period of service.  If possible, the examination shall be conducted when the Veteran is no longer pregnant.

Regarding the left knee disorder, x-rays of the left knee should be obtained.  The examiner should identify any and all left knee disorders currently diagnosed and opine as to whether any disorder was incurred during or as a result of service, or if there is clear and unmistakable evidence that any disorder preexisted her second period of service, whether there is clear and unmistakable evidence that it has not permanently increased in severity during or as a result of her second period of service.  

Regarding the left ankle, the examiner must provide all relevant diagnoses and opine as to whether the Veteran has a left ankle disorder that was incurred during or as a result of service.  

A complete rationale must be provided for all opinions.  

The examiner(s) is/are on notice that the Veteran is competent to attest to symptoms that are observable to a lay person and that her statements must be considered in rendering any opinion.

3. After the requested development is completed, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


